 

EXHIBIT 10.60

CORTEX PHARMACEUTICALS, INC.

1996 STOCK INCENTIVE PLAN

(as amended and restated on October 8, 2002)

         This 1996 STOCK INCENTIVE PLAN (the “Plan”) is hereby established by
CORTEX PHARMACEUTICALS, INC., a Delaware corporation (the “Company”) and adopted
by its Board of Directors as of the 25th day of October, 1996 (the “Effective
Date”), as amended and restated on the 11th day of December, 2001, and amended
and restated again on the 8th day of October, 2002.

ARTICLE 1

PURPOSES OF THE PLAN

          1.1     Purposes.  The purposes of the Plan are (a) to enhance the
Company’s ability to attract and retain the services of qualified employees,
officers and directors (including non-employee officers and directors), and
consultants and other service providers upon whose judgment, initiative and
efforts the successful conduct and development of the Company’s business largely
depends, and (b) to provide additional incentives to such persons or entities to
devote their utmost effort and skill to the advancement and betterment of the
Company, by providing them an opportunity to participate in the ownership of the
Company and thereby have an interest in the success and increased value of the
Company.

ARTICLE 2

DEFINITIONS

          For purposes of this Plan, the following terms shall have the meanings
indicated:

          2.1     Administrator.  “Administrator” means the Board or, if the
Board delegates responsibility for any matter to the Committee, the term
Administrator shall mean the Committee.

          2.2     Affiliated Company.  “Affiliated Company” means any “parent
corporation” or “subsidiary corporation” of the Company, whether now existing or
hereafter created or acquired, as those terms are defined in Sections 424(e) and
424(f) of the Code, respectively.


          2.3     Board.  “Board” means the Board of Directors of the Company.

          2.4     Change in Control.  “Change in Control” shall mean (i) the
acquisition, directly or indirectly, by any person or group (within the meaning
of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) of the
beneficial ownership of more than fifty percent (50%) of the outstanding
securities of the Company; (ii) a merger or consolidation in which the Company
is not the surviving entity, except for a transaction the principal purpose of
which is to change the state in which the Company is incorporated; (iii) the
sale, transfer or other disposition of all or substantially all of the assets of
the Company; (iv) a complete liquidation or dissolution of the Company; or
(v) any reverse merger in which the Company is the surviving entity but in which

1



--------------------------------------------------------------------------------

securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such merger.

          2.5     Code.  “Code” means the Internal Revenue Code of 1986, as
amended from time to time.

          2.6     Committee.  “Committee” means a committee of two or more
members of the Board appointed to administer the Plan, as set forth in
Section 7.1 hereof.

          2.7     Common Stock.  “Common Stock” means the Common Stock of the
Company, subject to adjustment pursuant to Section 4.2 hereof.

          2.8     Disability.  “Disability” means permanent and total disability
as defined in Section 22(e)(3) of the Code.  The Administrator’s determination
of a Disability or the absence thereof shall be conclusive and binding on all
interested parties.

          2.9     Effective Date.  “Effective Date” means the date on which the
Plan is adopted by the Board, as set forth on the first page hereof.

          2.10   Exercise Price.  “Exercise Price” means the purchase price per
share of Common Stock payable upon exercise of an Option.

          2.11   Fair Market Value.  “Fair Market Value” on any given date means
the value of one share of Common Stock, determined as follows:

                    (a)     If the Common Stock is then listed or admitted to
trading on a Nasdaq market system or a stock exchange which reports closing sale
prices, the Fair Market Value shall be the closing sale price on the date of
valuation on such Nasdaq market system or principal stock exchange on which the
Common Stock is then listed or admitted to trading, or, if no closing sale price
is quoted on such day, then the Fair Market Value shall be the closing sale
price of the Common Stock on such Nasdaq market system or such exchange on the
next preceding day on which a closing sale price is quoted.

                    (b)     If the Common Stock is not then listed or admitted
to trading on a Nasdaq market system or a stock exchange which reports closing
sale prices, the Fair Market Value shall be the average of the closing bid and
asked prices of the Common Stock in the over-the-counter market on the date of
valuation.

                    (c)     If neither (a) nor (b) is applicable as of the date
of valuation, then the Fair Market Value shall be determined by the
Administrator in good faith using any reasonable method of evaluation, which
determination shall be conclusive and binding on all interested parties.

          2.12  Incentive Option.  “Incentive Option” means any Option
designated and qualified as an “incentive stock option” as defined in
Section 422 of the Code.

          2.13  Incentive Option Agreement.  “Incentive Option Agreement” means
an Option Agreement with respect to an Incentive Option.

2



--------------------------------------------------------------------------------

          2.14   NASD Dealer.  “NASD Dealer” means a broker-dealer that is a
member of the National Association of Securities Dealers, Inc.

          2.15   Nonqualified Option.  “Nonqualified Option” means any Option
that is not an Incentive Option.  To the extent that any Option designated as an
Incentive Option fails in whole or in part to qualify as an Incentive Option,
including, without limitation, for failure to meet the limitations applicable to
a 10% Stockholder or because it exceeds the annual limit provided for in
Section 5.6 below, it shall to that extent constitute a Nonqualified Option.

          2.16   Nonqualified Option Agreement.  “Nonqualified Option Agreement”
means an Option Agreement with respect to a Nonqualified Option.

          2.17   Offeree.  “Offeree” means a Participant to whom a Right to
Purchase has been offered or who has acquired Restricted Stock under the Plan.

          2.18   Option.  “Option” means any option to purchase Common Stock
granted pursuant to the Plan.

          2.19   Option Agreement.  “Option Agreement” means the written
agreement entered into between the Company and the Optionee with respect to an
Option granted under the Plan.

          2.20   Optionee.  “Optionee” means a Participant who holds an Option.

          2.21   Participant.  “Participant” means an individual or entity who
holds an Option, a Right to Purchase or Restricted Stock under the Plan.

          2.22   Purchase Price.  “Purchase Price” means the purchase price per
share of Restricted Stock payable upon acceptance of a Right to Purchase.

          2.23   Restricted Stock.  “Restricted Stock” means shares of Common
Stock issued pursuant to Article 6 hereof, subject to any restrictions and
conditions as are established pursuant to such Article 6.

          2.24   Right to Purchase.  “Right to Purchase” means a right to
purchase Restricted Stock granted to an Offeree pursuant to Article 6 hereof.

          2.25   Service Provider.  “Service Provider” means a consultant or
other person or entity who provides services to the Company or an Affiliated
Company and who the Administrator authorizes to become a  Participant in the
Plan.

          2.26   Stock Purchase Agreement.  “Stock Purchase Agreement” means the
written agreement entered into between the Company and the Offeree with respect
to a Right to Purchase offered under the Plan.

          2.27   10% Stockholder.  “10% Stockholder” means a person who, as of a
relevant date, owns or is deemed to own (by reason of the attribution rules
applicable under Section 424(d) of the Code) stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or of an
Affiliated Company.

3



--------------------------------------------------------------------------------

ARTICLE 4

ELIGIBILITY

          3.1     Incentive Options.  Officers and other employees of the
Company or of an Affiliated Company (including members of the Board if they are
employees of the Company or of an Affiliated Company) are eligible to receive
Incentive Options under the Plan.

          3.2     Nonqualified Options and Rights to Purchase.  Officers and
other employees of the Company or of an Affiliated Company, members of the Board
(whether or not employed by the Company or an Affiliated Company), and Service
Providers are eligible to receive Nonqualified Options or Rights to Purchase
under the Plan.

          3.3     Limitation on Shares.  In no event shall any Participant be
granted Rights to Purchase or Options in any one calendar year pursuant to which
the aggregate number of shares of Common Stock that may be acquired thereunder
exceeds 500,000 shares.

ARTICLE 3

PLAN SHARES

          4.1     Shares Subject to the Plan.  The total number of shares of
Common Stock which may be issued under the Plan shall be initially equal to
7,074,359 shares, as determined from inception of the Plan on October 25, 1996. 
There shall be added to the number of shares which may be issued under the Plan
on the last day of each fiscal year of the Company, a number of shares equal to
twenty percent (20%) of the increase in the  number of shares of Common Stock
outstanding since the last day of the previous fiscal year, subject to
adjustment as to the number and kind of shares pursuant to Section 4.2 hereof. 
For purposes of this limitation, in the event that (a) all or any portion of any
Option or Right to Purchase granted or offered under the Plan can no longer
under any circumstances be exercised, or (b) any shares of Common Stock are
reacquired by the Company pursuant to an Incentive Option Agreement,
Nonqualified Option Agreement or Stock Purchase Agreement, the shares of Common
Stock allocable to the unexercised portion of such Option or such Right to
Purchase, or the shares so reacquired, shall again be available for grant or
issuance under the Plan.

          4.2     Changes in Capital Structure.  In the event that the
outstanding shares of Common Stock are hereafter increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of a recapitalization, stock split,
combination of shares, reclassification, stock dividend, or other change in the
capital structure of the Company, then appropriate adjustments shall be made by
the Administrator to the aggregate number and kind of shares subject to this
Plan, and the number and kind of shares and the price per share subject to
outstanding Option Agreements, Rights to Purchase and Stock Purchase Agreements
in order to preserve, as nearly as practical, but not to increase, the benefits
to Participants.

4



--------------------------------------------------------------------------------

ARTICLE 5

OPTIONS

          5.1     Option Agreement.  Each Option granted pursuant to this Plan
shall be evidenced by an Option Agreement, which shall specify the number of
shares subject thereto, the Exercise Price per share, and whether the Option is
an Incentive Option or Nonqualified Option.  As soon as is practical following
the grant of an Option, an Option Agreement shall be duly executed and delivered
by or on behalf of the Company to the Optionee to whom such Option was granted. 
Each Option Agreement shall be in such form and contain such additional terms
and conditions, not inconsistent with the provisions of this Plan, as the
Administrator shall, from time to time, deem desirable, including, without
limitation, the imposition of any rights of first refusal and resale obligations
upon any shares of Common Stock acquired pursuant to an Option Agreement.  Each
Option Agreement may be different from each other Option Agreement.

          5.2     Exercise Price.  The Exercise Price per share of Common Stock
covered by each Option shall be determined by the Administrator, subject to the
following:  (a) the Exercise Price of an Incentive Option shall not be less than
100% of Fair Market Value on the date the Incentive Option is granted, (b) the
Exercise Price of a Nonqualified Option shall not be less than 85% of Fair
Market Value on the date the Nonqualified Option is granted, and (c) if the
person to whom an Incentive Option is granted is a 10% Stockholder on the date
of grant, the Exercise Price shall not be less than 110% of Fair Market Value on
the date the Option is granted.

          5.3     Payment of Exercise Price.  Payment of the Exercise Price
shall be made upon exercise of an Option and may be made, in the discretion of
the Administrator, subject to any legal restrictions, by:  (a) cash; (b) check;
(c) the surrender of shares of Common Stock owned by the Optionee  that have
been held by the Optionee for at least six (6) months, which surrendered shares
shall be valued at Fair Market Value as of the date of such exercise; (d) the
Optionee’s promissory note in a form and on terms acceptable to the
Administrator; (e) the cancellation of indebtedness of the Company to the
Optionee; (f) the waiver of compensation due or accrued to the Optionee for
services rendered; (g) provided that a public market for the Common Stock
exists, a “same day sale” commitment from the Optionee and an NASD Dealer
whereby the Optionee irrevocably elects to exercise the Option and to sell a
portion of the shares so purchased to pay for the Exercise Price and whereby the
NASD Dealer irrevocably commits upon receipt of such shares to forward the
Exercise Price directly to the Company; (h) provided that a public market for
the Common Stock exists, a “margin” commitment from the Optionee and an NASD
Dealer whereby the Optionee irrevocably elects to exercise the Option and to
pledge the shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of such shares to
forward the Exercise Price directly to the Company; or (i) any combination of
the foregoing methods of payment or any other consideration or method of payment
as shall be permitted by applicable corporate law.

          5.4     Term and Termination of Options.  The term and termination of
each Option shall be as fixed by the Administrator, but no Option may be
exercisable more than ten (10) years after the date it is granted.  An Incentive
Option granted to a person who is a 10% Stockholder on the date of grant shall
not be exercisable more than five (5) years after the date it is granted.

5



--------------------------------------------------------------------------------

          5.5     Vesting and Exercise of Options.  Each Option shall vest and
be exercisable in one or more installments at such time or times and subject to
such conditions, including without limitation the achievement of specified
performance goals or objectives, as shall be determined by the Administrator.

          5.6     Annual Limit on Incentive Options.  To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Common Stock shall
not, with respect to which Incentive Options granted under this Plan and any
other plan of the Company or any Affiliated Company become exercisable for the
first time by an Optionee during any calendar year, exceed $100,000.

          5.7     Nontransferability of Options.  Unless otherwise permitted by
the Administrator, no Option shall be assignable or transferable except by will
or the laws of descent and distribution, and during the life of the Optionee
shall be exercisable only by such Optionee.

          5.8     Rights as Stockholder.  An Optionee or permitted transferee of
an Option shall have no rights or privileges as a stockholder with respect to
any shares covered by an Option until such Option has been duly exercised and
certificates representing shares purchased upon such exercise have been issued
to such person.

          5.9     Non-Employee Directors.  Each director of the Company who is
not an employee or executive officer of the Company and who does not serve on
the Board of Directors to oversee an investment in the Company, shall
automatically be granted (i) Nonqualified Options to purchase thirty thousand
(30,000) shares of the Common Stock upon commencement of service as a director
of the Company, and (ii) Nonqualified Options to purchase twenty five thousand
(25,000) shares of Common Stock at each annual meeting of the Company’s
stockholders (including any meeting coincident with the commencement of service
as a director). Nonqualified Options to be granted to non-employee directors of
the Company described above shall (i) have an exercise price equal to one
hundred percent (100%) of the fair market value on the date of grant of the
options, as determined in accordance with the terms of the Plan, (ii) have a ten
(10) year term, (iii) subsequently vest in increments of thirty-three and
one-third percent (33 1/3%) on the earlier to occur of (A) each anniversary of
the date of grant or (B) each successive annual meeting of the Company’s
stockholders following the date of the grant, and (iv) otherwise be subject to
the terms and provisions of the Plan.  If deemed appropriate by the
Administrator, each director of the Company who is not an employee or executive
officer of the Company and who serves on the Board of Directors to oversee an
investment in the Company, may be granted Nonqualified Options to purchase
shares of Common Stock upon the terms and conditions determined by the
Adminstrator.

ARTICLE 6

RIGHTS TO PURCHASE

          6.1     Nature of Right to Purchase.  A Right to Purchase granted to
an Offeree entitles the Offeree to purchase, for a Purchase Price determined by
the Administrator, shares of Common Stock subject to such terms, restrictions
and conditions as the Administrator may determine at the time of grant
(“Restricted Stock”).  Such conditions may include, but are not limited to,
continued employment or the achievement of specified performance goals or
objectives.

6



--------------------------------------------------------------------------------

          6.2     Acceptance of Right to Purchase.  An Offeree shall have no
rights with respect to the Restricted Stock subject to a Right to Purchase
unless the Offeree shall have accepted the Right to Purchase within ten (10)
days (or such longer or shorter period as the Administrator may specify)
following the grant of the Right to Purchase by making payment of the full
Purchase Price to the Company in the manner set forth in Section 6.3 hereof and
by executing and delivering to the Company a Stock Purchase Agreement.  Each
Stock Purchase Agreement shall be in such form, and shall set forth the Purchase
Price and such other terms, conditions and restrictions of the Restricted Stock,
not inconsistent with the provisions of this Plan, as the Administrator shall,
from time to time, deem desirable.  Each Stock Purchase Agreement may be
different from each other Stock Purchase Agreement.

          6.3     Payment of Purchase Price.  Subject to any legal restrictions,
payment of the Purchase Price upon acceptance of a Right to Purchase Restricted
Stock may be made, in the discretion of the Administrator, by:  (a) cash;
(b) check; (c) the surrender of shares of Common Stock owned by the Offeree that
have been held by the Offeree for at least six (6) months, which surrendered
shares shall be valued at Fair Market Value as of the date of such exercise;
(d) the Offeree’s promissory note in a form and on terms acceptable to the
Administrator; (e) the cancellation of indebtedness of the Company to the
Offeree; (f) the waiver of compensation due or accrued to the Offeree for
services rendered; or (g) any combination of the foregoing methods of payment or
any other consideration or method of payment as shall be permitted by applicable
corporate law.

          6.4     Rights as a Stockholder.  Upon complying with the provisions
of Section 6.2 hereof, an Offeree shall have the rights of a stockholder with
respect to the Restricted Stock purchased pursuant to the Right to Purchase,
including voting and dividend rights, subject to the terms, restrictions and
conditions as are set forth in the Stock Purchase Agreement.  Unless the
Administrator shall determine otherwise, certificates evidencing shares of
Restricted Stock shall remain in the possession of the Company in accordance
with the terms of the Stock Purchase Agreement.

          6.5     Restrictions.  Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of except as
specifically provided in the Stock Purchase Agreement or by the Administrator. 
In the event of termination of a Participant’s employment, service as a director
of the Company or Service Provider status for any reason whatsoever (including
death or disability), the Stock Purchase Agreement may provide, in the
discretion of the Administrator, that the Company shall have the right,
exercisable at the discretion of the Administrator, to repurchase (i) at the
original Purchase Price, any shares of Restricted Stock which have not vested as
of the date of termination, and (ii) at Fair Market Value, any shares of
Restricted Stock which have vested as of such date, on such terms as may be
provided in the Stock Purchase Agreement.

          6.6     Vesting of Restricted Stock.  The Stock Purchase Agreement
shall specify the date or dates, the performance goals or objectives which must
be achieved, and any other conditions on which the Restricted Stock may vest.

          6.7     Dividends.  If payment for shares of Restricted Stock is made
by promissory note, any cash dividends paid with respect to the Restricted Stock
may be applied, in the discretion of the Administrator, to repayment of such
note.

7



--------------------------------------------------------------------------------

          6.8     Nonassignability of Rights.  No Right to Purchase shall be
assignable or transferable except by will or the laws of descent and
distribution or as otherwise provided by the  Administrator.

ARTICLE 7

ADMINISTRATION OF THE PLAN

          7.1     Administrator.  Authority to control and manage the operation
and administration of the Plan shall be vested in the Board, which may delegate
such responsibilities in whole or in part to a committee consisting of two (2)
or more members of the Board (the “Committee”).  Members of the Committee may be
appointed from time to time by, and shall serve at the pleasure of, the Board. 
As used herein, the term “Administrator” means the Board or, with respect to any
matter as to which responsibility has been delegated to the Committee, the term
Administrator shall mean the Committee.

          7.2     Powers of the Administrator.  In addition to any other powers
or authority conferred upon the Administrator elsewhere in the Plan or by law,
the Administrator shall have full power and authority:  (a) to determine the
persons to whom, and the time or times at which, Incentive Options or
Nonqualified Options shall be granted and Rights to Purchase shall be offered,
the number of shares to be represented by each Option and Right to Purchase and
the consideration to be received by the Company upon the exercise thereof;
(b) to interpret the Plan; (c) to create, amend or rescind rules and regulations
relating to the Plan; (d) to determine the terms, conditions and restrictions
contained in, and the form of, Option Agreements and Stock Purchase Agreements;
(e) to determine the identity or capacity of any persons who may be entitled to
exercise a Participant’s rights under any Option or Right to Purchase under the
Plan; (f) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Option Agreement or Stock Purchase
Agreement; (g) to accelerate the vesting of any Option or release or waive any
repurchase rights of the Company with respect to Restricted Stock; (h) to extend
the exercise date of any Option or acceptance date of any Right to Purchase;
(i) to provide for rights of first refusal and/or repurchase rights; (j) to
amend outstanding Option Agreements and Stock Purchase Agreements to provide
for, among other things, any change or modification which the Administrator
could have provided for upon the grant of an Option or Right to Purchase or in
furtherance of the powers provided for herein; and (k) to make all other
determinations necessary or advisable for the administration of the Plan, but
only to the extent not contrary to the express provisions of the Plan.  Any
action, decision, interpretation or determination made in good faith by the
Administrator in the exercise of its authority conferred upon it under the Plan
shall be final and binding on the Company and all Participants.

          7.3     Limitation on Liability.  No employee of the Company or member
of the Board or Committee shall be subject to any liability with respect to
duties under the Plan unless the person acts fraudulently or in bad faith.  To
the extent permitted by law, the Company shall indemnify each member of the
Board or Committee, and any employee of the Company with duties under the Plan,
who was or is a party, or is threatened to be made a party, to any threatened,
pending or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such person’s conduct in the performance of duties
under the Plan.

8



--------------------------------------------------------------------------------

ARTICLE 8

CHANGE IN CONTROL

          8.1     Change in Control.  In the event of a Change in Control of the
Company, the Administrator in its discretion may, at any time an Option or Right
to Purchase is granted, or at any time thereafter, take one or more of the
following actions:  (A) provide for the purchase of each Option or Right to
Purchase for an amount of cash or other property that could have been received
upon the exercise of the Option or Right to Purchase had the Option been
currently exercisable, (B) adjust the terms of the Options and Rights to
Purchase in a manner determined by the Administrator to reflect the Change in
Control, (C) cause the Options and Rights to Purchase to be continued or
assumed, or new rights substituted therefor, by the surviving or another entity,
through the continuance of the Plan and the continuation or assumption of
outstanding Options and Rights to Purchase, or the substitution for such Options
and Rights to Purchase of new options and new rights to purchase of comparable
value covering shares of a successor corporation, with appropriate adjustments
as to the number and kind of shares and Exercise Prices, in which event the Plan
and such Options and Rights to Purchase, or the new options and rights to
purchase substituted therefor, shall continue in the manner and under the terms
so provided or (D) make such other provision as the Administrator may consider
equitable.  If the Administrator does not take any of the forgoing actions, all
Options and Rights to Purchase shall terminate upon the consummation of the
Change in Control and the Administrator shall cause written notice of the
proposed transaction to be given to all Participants not less than fifteen (15)
days prior to the anticipated effective date of the proposed transaction. 
Whether or not provision is made for continuance of the Plan and the
continuance, assumption or substitution of outstanding Options or Rights to
Purchase, concurrent with the effective date of the Change of Control all
Options, Rights of Purchase and Restricted Stock shall be accelerated and
concurrent with such date the holders of such Options and Rights to Purchase
shall have the right to exercise such Options and Rights of Purchase in respect
to any or all shares subject thereto.

ARTICLE 9

AMENDMENT AND TERMINATION OF THE PLAN

          9.1     Amendments.  The Board may from time to time alter, amend,
suspend or terminate the Plan in such respects as the Board may deem advisable. 
No such alteration, amendment, suspension or termination shall be made which
shall substantially affect or impair the rights of any Participant under an
outstanding Option Agreement or Stock Purchase Agreement without such
Participant’s consent.  The Board may alter or amend the Plan to comply with
requirements under the Code relating to Incentive Options or other types of
options which give Optionee more favorable tax treatment than that applicable to
Options granted under this Plan as of the date of its adoption.  Upon any such
alteration or amendment, any outstanding Option granted hereunder may, if the
Administrator so determines and if permitted by applicable law, be subject to
the more favorable tax treatment afforded to an Optionee pursuant to such terms
and conditions.

          9.2     Plan Termination.  Unless the Plan shall theretofore have been
terminated, the Plan shall terminate on the tenth (10th) anniversary of the
Effective Date and no Options or Rights to Purchase may be granted under the
Plan thereafter, but Option Agreements, Stock Purchase Agreements and Rights to
Purchase then outstanding shall continue in effect in accordance with their
respective terms.

9



--------------------------------------------------------------------------------

ARTICLE 10

TAX WITHHOLDING

          10.1     Withholding.  The Company shall have the power to withhold,
or require a Participant to remit to the Company, an amount sufficient to
satisfy any applicable Federal, state, and local tax withholding requirements
with respect to any Options exercised or Restricted Stock issued under the Plan.

ARTICLE 11

MISCELLANEOUS

          11.1     Benefits Not Alienable.  Other than as provided above,
benefits under the Plan may not be assigned or alienated, whether voluntarily or
involuntarily.  Any unauthorized attempt at assignment, transfer, pledge or
other disposition shall be without effect.

          11.2     No Enlargement of Employee Rights.  This Plan is strictly a
voluntary undertaking on the part of the Company and shall not be deemed to
constitute a contract between the Company and any Participant to be
consideration for, or an inducement to, or a condition of, the employment of any
Participant.  Nothing contained in the Plan shall be deemed to give the right to
any Participant to be retained as an employee of the Company or any Affiliated
Company or to interfere with the right of the Company or any Affiliated Company
to discharge any Participant at any time.

          11.3     Application of Funds.  The proceeds received by the Company
from the sale of Common Stock pursuant to Option Agreements and Stock Purchase
Agreements, except as otherwise provided herein, will be used for general
corporate purposes.

10